Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to Applicant’s amendment filed on March 7, 2022. 
Claims 18 and 19 are canceled.
Claims 21-23 are added.
Claims 1-2, 5-9, 13-15, and 17 are amended.
Claims 2-8 and 13 are withdrawn.

Election/Restrictions
Claims 1, 9-12, 14-17, and 20-23 are allowable. The restriction requirement between Species I-IX, as set forth in the Office action mailed on October 13, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 31, 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
automatically causing the fastener-driving tool to be in a contact actuation mode wherein the actuation lever is in the actuating position relative to the control valve such that movement of the workpiece-contact element from the extended position to the retracted position causes actuation of the control valve to initiate fastener driving; and causing the fastener-driving tool to be in the contact actuation mode until a release event occurs, wherein the release event is a designated period of time without the workpiece-contact element moving to the retracted position
causing a piston to move the second component relative to the first component to automatically cause the fastener-driving tool to be in a contact actuation mode wherein the actuation lever is in the actuating position relative to the control valve such that movement of the workpiece-contact element from the extended position to the retracted position causes actuation of the control valve to initiate fastener driving.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 16, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731